Gilberto Vega v. Commissioner.Vega v. CommissionerDocket No. 2056-66.United States Tax CourtT.C. Memo 1967-135; 1967 Tax Ct. Memo LEXIS 123; 26 T.C.M. (CCH) 607; T.C.M. (RIA) 67135; June 23, 1967*123  Gilberto Vega, pro se, 96 W. 4th St., Fremont, Neb. Roy S. Fischbeck, for the respondent.  SCOTT Memorandum Findings of Fact and Opinion SCOTT, Judge: Respondent determined a deficiency in petitioner's income tax for the calendar year 1964 in the amount of $207. The issue for decision is whether petitioner is entitled to dependency exemptions for his father and his son. Findings of Fact Some of the facts are stipulated and are found accordingly. Petitioner, a married individual who resided at the date of the filing of the petition in this case in Fremont, Nebraska, filed a separate income tax return, form 1040A, for the calendar year 1964 with the district director of internal revenue at Omaha, Nebraska. During the calendar year 1964 petitioner's father, Zenon Vega, and his son, Pablo Vega, resided in Monterrey, Mexico. In 1964 petitioner's father had retired from his previous work because of inability to see or hear. Petitioner's son, Pablo, who was born December 7, 1945, was residing in Monterrey, Mexico, with petitioner's father. Pablo was a senior in high school in 1964 and finished high school sometime in the summer of that year. Sometime after finishing*124  high school, petitioner's son became a missionary for his church. During the period May 12, 1964 through August 15, 1964, on seven separate dates, the first being May 12 and the last being August 15, petitioner purchased from the Arlington State Bank in Arlington, Nebraska, money orders ranging in amounts from $15 to $35, the total amount of the seven money orders being $165, and sent them to his father in Monterrey, Mexico. It was petitioner's intention that the money sent, as well as some other money which petitioner sent to his father, be used for the support of his father and son. Petitioner's father and son lived in a small house in Monterrey for which they paid a rental of about $4 a month. The clothes and books which children use in school in Mexico are not furnished by the Government. Petitioner is a construction worker and earns more when the weather is good. When his earnings are better, he sends more money to his father than when he has earned less in a particular week or month.  Petitioner on his income tax return for the calendar year 1964 reported a total income, all of which was from wages, of $2,869.41 and claimed dependency exemptions for his father, Zenon*125  Vega, and his son, Pablo Vega, showing a total contribution of $475 by him to the support of the two of them. Opinion Petitioner has totally failed to show that he contributed over one-half of the support of his father and son. Petitioner stated that his father was retired. The record does not show whether petitioner's father received any retirement pay or pension of any kind, or in fact, whether or not he had any source of income of his own. The record does not show what earnings or other source of income, if any, petitioner's son had during the year 1964. The record shows that petitioner during the period May 12, 1964 through August 15, 1964, sent a total of $165 to his father and that in addition he sent some other amounts, but the record does not show how much petitioner sent in addition to the $165. Petitioner has totally failed to prove error in respondent's determination. Decision will be entered for respondent.